Citation Nr: 1200281	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  06-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased ratings for a left knee disability, rated as 10 percent disabling prior to October 11, 2008, 20 percent disabling prior to February 25, 2009, and 30 percent disabling thereafter.

2.  Entitlement to increased ratings for a right knee disability, rated as 10 percent disabling prior to February 25, 2009, and 30 percent disabling thereafter. 

3.  Entitlement to increased ratings for a right ear hearing loss, rated as noncompensably disabling prior to November 13, 2009, and 10 percent disabling thereafter.

4.  Entitlement to a compensable rating for colon polyps.

5.  Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.

6.  Whether new and material evidence has been presented to reopen a service connection claim for a right ankle disorder, and if so, whether service connection may be granted.

7.  Whether new and material evidence has been presented to reopen a service connection claim for pes planus, and if so, whether service connection may be granted.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for a left ankle disorder.

10.  Entitlement to service connection for pseudofolliculitis barbae.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984 and from February to October 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2005, November 2005, and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2009, the RO denied the Veteran's claim for a TDIU rating.  The Veteran was issued a statement of the case; however, a substantive appeal was not receive.  Notwithstanding such, the Board finds that this issue is currently before the Board.  In this regard, a TDIU claim is part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran has provided testimony concerning this issue during his Board hearing.  As such, the Board has included this issue on the cover page of this decision.

The Veteran testified at an RO formal hearing in October 2009 and at a hearing before the undersigned Veterans Law Judge in April 2011.  Transcripts of those proceedings have been associated with the Veteran's claims file.

As a procedural note, the Board recognizes that the Veteran did not express his intent to appeal all of the issues addressed in this appeal in his VA Forms 9.  However, an August 2010 supplemental statement of the case informed the Veteran that all ten issues listed on the cover of this appeal were in appellate status.  Moreover, all ten issues were listed in the certification of appeal (VA Form 8), and during his April 2011 Board hearing, the Veteran expressed his desire to appeal these ten issues and offered testimony related to each of the ten claims.  After reviewing the Veteran's claims file and applicable case law, the Board has elected to exercise jurisdiction over all ten claims, although the Veteran did not specify his intent to appeal all ten issues in his substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal).  

The Veteran's increased rating claims; service connection claims for GERD, pseudofolliculitis barbae, and a left ankle disorder; and reopened service connection claims for PTSD and a right ankle disorder and the claim for a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for pes planus was denied by an August 1984 rating decision, and the Veteran failed to perfect a substantive appeal of that denial.  The Board declined to reopen the Veteran's claim in an April 2001 decision, and the Veteran did not appeal the decision. 

2.  The evidence relevant to the Veteran's pes planus claim submitted since April 2001 is either cumulative, does not relate to an unestablished fact, or fails to raise a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's claims of entitlement to service connection for a right ankle disorder and an acquired psychiatric disorder, referred to as PTSD, were denied by a Board decision issued in June 1999, and the Veteran did not appeal the Board's decision.  

4.  The evidence relevant to the Veteran's right ankle disorder and PTSD claims submitted since June 1999 raises a reasonable possibility of substantiating the Veteran's claims, when it is presumed credible.

  

CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for pes planus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2010).

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a right ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2010).

3.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the reopening of the Veteran's service connection claims for a right ankle disorder and PTSD, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

With regard to the Veteran's claim to reopen service connection for pes planus, 
VA's notice requirements were fulfilled by a letter issued in September 2008, which informed the Veteran of the evidence he should obtain and that which VA would obtain.  The letter further informed the Veteran of the reason for the prior denial of his claim, and of the type of evidence which would be considered to be new and material evidence sufficient to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was provided to the Veteran prior to the initial adjudication of this claim.

With respect to the duty to assist, the Veteran's service personnel records, Social Security Administration (SSA) records, and service, VA, and private treatment records have been obtained.  Moreover, the Veteran has not identified any relevant, available records that have not been obtained.  Furthermore, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  (The Veteran also testified at an RO formal hearing addressing the Veteran's increased rating claims, which are not dispositively addressed in this appeal.)  See generally 38 C.F.R. § 3.103(c)(2); 75 Fed. Reg. 52,572 (August 23, 2011) (clarifying that the provisions regarding hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board, as suggested by Bryant v. Shinseki, 23 Vet. App. 488 (2010)). 

The Board acknowledges that the Veteran has not been afforded a VA examination with regard to his claim to reopen service connection for pes planus.  However, VA's duty to provide an examination is not triggered absent the submission of new and material evidence, and as discussed below, the Board finds that no such evidence was submitted with regard to this claim.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Claims to Reopen

The Veteran's service connection claims for a right ankle disorder, pes planus, and an acquired psychiatric disorder, to include PTSD, have been previously denied, and the Veteran's seeks to reopen these claims.

With regard to the Veteran's claim to reopen service connection for pes planus, the RO denied service connection for pes planus in an April 1984 rating decision, and he failed to appeal this denial.  Thus, the decision became final.  The Veteran later sought to reopen his claim, which the Board declined to reopen in a decision issued in April 2001.  The Veteran did not appeal the Board's decision.  

With regard to the Veteran's claims to reopen service connection for a right ankle disorder and PTSD, the Board denied service connection for these claims in a decision issued in June 1999.  The Veteran did not appeal this decision; thus, it became final.  

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Turning first to the Veteran's claim to reopen his service connection claim for pes planus, the RO initially denied service connection for pes planus in 1984 after noting that the disorder was noted upon the Veteran's entrance to service and that there was no treatment in service that indicated a permanent aggravation of this condition.  The Board declined to reopen the Veteran's claim in a decision issued in April 2001 after determining that the newly submitted evidence failed to reflect any service-related permanent aggravation of the Veteran's pes planus.

The evidence of record at the time of the Board's denial includes the Veteran's service treatment records from both periods of service, VA examination reports, private treatment records, and lay statements.  

The Veteran's January 1980 entrance medical examination report from his first period of service notes moderate pes planus, and a December 1981 service treatment record notes the Veteran's report of experiencing stiffness in the arch of his right foot.  His  complaints were assessed as a contusion verses sprain of the right foot.  However, no feet abnormalities, including pes planus, were not noted upon the Veteran's separation medical examination conducted in December 1983.  A June 1984 VA orthopedic examination report notes the presence of pes planus, but the report does not reflect a finding that it had been aggravated by service.  The Veteran's subsequent service treatment records, including those created during his reserve service and his second period of active duty, fail to reference the Veteran's pes planus, with the exception of a January 1987 reservist medical examination report.  Subsequent post-service treatment records reflected the Veteran's report of experiencing foot pain, without specifically referencing pes planus.  In his submitted statements, the Veteran reported that his foot pain had increased over time, and in her submitted statement, the Veteran's spouse reported that the Veteran experienced constant foot pain.

The relevant evidence added to the record since the Board declined to reopen the Veteran's claim in 2001 includes VA treatment records and lay statements.  February 2005 and May 2009 VA treatment records reference the Veteran's pes planus, but do not indicate that the Veteran's foot pain is attributable to his pes planus.  Other VA treatment records refer to the Veteran's foot and ankle pain, without attributing his reported foot pain to his pes planus.  Rather, the records seem to attribute the Veteran's foot pain to his ankle pain.  In his submitted statements and hearing testimony, the Veteran continues to assert that his bilateral pes planus was initially diagnosed during service and has continued to increase in severity since service.

The Board does not find that the newly submitted evidence is new and material. The Veteran's lay statements are duplicative of statements previously of record, as they continue to reflect his contention that his pes planus first manifested in service and increased in severity therein, thereby entitling him to service connection.  Accordingly, they are not new.  

Furthermore, while the Veteran's newly submitted VA treatment records are new, as they were not previously of record, the Board does not find these records to be material, as they merely reflect the Veteran's continued treatment for pes planus and do not reflect any medical evidence or opinions suggesting that the Veteran's pre-existing pes planus was aggravated by service.  Moreover, the Board notes that medical records describing the Veteran's current condition are not material to the issue of service connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  

As such, the newly submitted evidence fails to raise a reasonable probability of substantiating the Veteran's claim and therefore cannot serve to reopen the claim.  Accordingly, the Veteran's appeal of this issue is denied.

Turning next to the Veteran's claim to reopen his service connection claim for a right ankle disorder, the Board denied the Veteran's service connection claim in a June 1999 decision because the evidence of record reflected that the Veteran's right ankle disorder was related to a right ankle injury incurred after both periods of his active service.  The evidence of record at the time of this denial included the Veteran's reports of first experiencing a right ankle impairment after service.  Post-service treatment records reflected the Veteran's involvement in a motor vehicle accident, after which his right ankle was casted, and a subsequent diagnosis of right ankle arthritis.  Based on this lack of a potential medical nexus to service, the Veteran had not been provided with a VA examination addressing the etiology of his right ankle disorder.

The evidence added to the record since the Board's denial of this claim includes the Veteran's contention that his right ankle disorder is either related to or aggravated by his service-connected knee disabilities.  Specifically, he has reported his observation that his as his knee disabilities have increased in severity and become more unstable, his ankle pain and instability has also increased in severity.  The Board notes that the Veteran is competent to report a perceived increase in the severity of his ankle disorder, as well as to report that when he experiences knee instability, he also experiences increased ankle pain and instability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Veteran's contentions are new, as he did not assert this theory of entitlement at the time his claim was last denied, and the Board will assume the Veteran's lay statements to be credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).   

As referenced above, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court emphasized the relatively low threshold for reopening a previously denied claim.  The Court further emphasized that the analysis of a claim to reopen should include a determination as to whether the newly submitted evidence could trigger VA's duty to obtain a VA examination.  Applying this precedent, the Board finds that the newly submitted evidence is sufficient to reopen the Veteran's claim, as the newly submitted evidence, when presumed credible, raises a reasonably probability of substantiating his claim and triggers VA's duty to provide an examination.  Therefore, the Veteran's service connection claim for a right ankle disorder is reopened, and to this extent, the Veteran's appeal of this issue is granted.

As the Board finds that further development is warranted before the Veteran's reopened right ankle disorder claim may be adjudicated, the reopened claim is addressed in the Remand portion of the decision, below.

With regard to the Veteran's claim to reopen service connection for an acquired psychiatric disorder, referred to as PTSD, the Board denied the Veteran's service connection claim in 1999 because the evidence of record did not reflect that the Veteran had developed PTSD as the result of in-service combat stressors.  The Board acknowledges that the Veteran had a private diagnosis of PTSD based on his reported in-service stressors, although the Veteran had not been diagnosed with PTSD during his related VA examination.  However, the Board found that the Veteran had not participated in combat and that there was not credible supporting evidence corroborating his reported stressors.  The Veteran had reported that while stationed in Saudi Arabia during his second period of active service (during the Persian Gulf Crisis), he transported wounded or dead soldiers on stretchers and observed enemy Scud missile attacks flying overhead, all of which caused him to be in constant fear of his life.

Evidence added to the record since the time of this decision includes the Veteran's ongoing VA treatment for PTSD, as well as his 2011 Board hearing testimony that he feared hostile or military terrorist activity while serving in "the dessert" (which he erroneously referred to as Iraq).  Furthermore, since the Board's decision, the PTSD regulations have been revised and now include 38 C.F.R. § 3.304(f)(3), which alleviates the requirement that the Veteran's stressors be confirmed by corroborative research when the reported PTSD stressors involve fear of hostile military action.  See 38 C.F.R. § 3.304(f)(3) (Supp. 2010) (stating that credible supporting evidence that a claimed in-service PTSD stressor occurred may be established through credible lay testimony alone if the in-service stressor involves fear of hostile military or terrorist activity).   

The Board finds that the newly submitted evidence reflecting the Veteran's continued treatment for PTSD and his testimony that he feared hostile military action during his second period of active service, coupled with the newly enacted provisions of 38 C.F.R. § 3.304(f)(3), raises a reasonable probability of substantiating the Veteran's PTSD service connection claim.  See Shade, 24 Vet. App. at 118 (instructing that an analysis of claims to reopen should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened); see Justus, 3 Vet. App. at 512 (holding that evidence is presumed credible for the limited purpose of determining its materiality).  Accordingly, the Board finds that this evidence is sufficient to reopen the Veteran's claim, and to this extent, the Veteran's appeal of this issue is granted.

As the Board finds that further evidentiary development is warranted before the merits of the Veteran's reopened PTSD service connection claim may be adjudicated, this reopened claim is addressed in the Remand portion of the decision below, as well.


ORDER

New and material evidence having not been presented, the Veteran's claim of entitlement to service connection for pes planus is not reopened.  

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for a right ankle disorder is reopened. 

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened. 


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's increased rating claims; service connection claims for GERD, pseudofolliculitis barbae, and a left ankle disorder; and reopened service connection claims for PTSD and a right ankle disorder may be adjudicated.

Turning first to the Veteran's right ear hearing loss increased rating claim , the Veteran testified during his April 2011 Board hearing that his right ear hearing loss had increased in severity since it was last assessed for VA purposes during his November 2009 VA audiometric examination.  Specifically, the Veteran reported that he has had to significantly increase the volume on his right ear hearing aid since his 2009 VA examination and that he must now rely primarily on his left ear hearing.  Given this report, VA is obligated to provide the Veteran with a new VA examination.  Moreover, the VA examination should address both the functional impact of the Veteran's service-connected hearing loss, as well as its effect of his employability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Turning next to the Veteran's increased rating claims regarding his service-connected bilateral knee disabilities, the Veteran testified during his Board hearing that he had received VA treatment for his knee disabilities within the year prior to his April 2011 Board hearing.  However, the RO last obtained the Veteran's VA treatments in December 2009, and while the Veteran has submitted some VA treatment records since that time, the records submitted by the Veteran do not reflect knee treatment.  Moreover, there is no indication that the records selected by the Veteran for submission reflect the entirety of his VA treatment since December 2009, and VA has a duty to obtain all outstanding VA treatment records.  Accordingly, the Veteran's recent VA treatment records should be obtained and associated with his claims file.  The Board also finds that a VA examination should be scheduled to obtain current findings with respect to the service-connected right and left knee.

With regard to the Veteran's increased rating claim for his service-connected colon polyps, the Board notes that the Veteran was last afforded a VA examination to assess the severity of this condition in June 2005, now more than six years ago.  Moreover, during his April 2011 Board hearing, the Veteran testified that he had undergone a colonoscopy either in the year prior to the hearing, or three years prior to the hearing.  As the Veteran's most recent colonoscopy of record was conducted in June 2005, the Veteran's recent VA treatment records obtained pursuant to this Remand should also include a report of his recent colonoscopy.  

Given that the record does not currently contain treatment records relevant to the Veteran's colon polyps increased rating claim, coupled with the length of time since the Veteran was last afforded a relevant VA examination, the Board finds that the Veteran should be afforded a new VA examination.  The examination should assess the current severity of the Veteran's colon polyps and include consideration of his recent colonoscopy.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).  

Moreover, as the Veteran's 2005 VA examination did not specify the predominant disability related to his recurrent colon polyps or the specific residuals after the Veteran's colon polyps resections, this information should be included in the VA examination, as it is relevant to the applicable rating criteria.  See 38 C.F.R. § 4.114, Diagnostic Code 7344 (2010) (indicating that the rating specialist should evaluate the disability under the appropriate diagnostic code depending on the predominant disability or the specific residuals after treatment).

With regard to the Veteran's GERD service connection claim, the Veteran's service treatment records reflect that he was treated for gastrointestinal complaints during service.  During his first period of service, the Veteran reported experiencing an upset stomach, diarrhea, and abdominal cramps in January 1981, and his complaints were assessed as viral gastroenteritis.  In January 1982, the Veteran reported experiencing vomiting, abdominal pain, and mid-sternal pain radiating to his arm, and he reported that his symptoms increased after eating.  His complaints were assessed as acute gastritis and possible costochondritis (chest wall pain).  

In August 1991, during his second period of service, the Veteran reported experiencing a burning sensation in his epigastric region, and he was prescribed antacids and scheduled to undergo an upper gastrointestinal (UGI) series study.  September 1991 service treatment records reflect that the Veteran continued to report experiencing stomach pain and a burning sensation, which he reported had begun in May 1991 (during this period of active service).  However, the Veteran's UGI series study was deemed normal.  (A colonoscopy conducted at this time revealed a colonic polyp, and the Veteran's is service-connected for this recurrent condition.)  

The Veteran's post-service treatment records reflect a current diagnosis of GERD, and the Veteran reports that he has experienced the symptoms of this condition during and since service.  As the Veteran has not been afforded a VA examination and medical opinion to address the potential relationship between his currently-diagnosed GERD and service, this should be accomplished.  See McLendon, 20 Vet. App. 79. 

With regard to the Veteran's service connection claim for pseudofolliculitis barbae, the Veteran's service treatment records reflect that during his first period of service, he was treated for pseudofolliculitis barbae in March and April of 1980.  While the Veteran's subsequent service and post-service treatment records do not reference pseudofolliculitis barbae, the Veteran has recently reported that he continues to experiencing pseudofolliculitis barbae after he shaves.  As this lay evidence is sufficient to establish evidence of persistent or recurrent symptoms of the Veteran's pseudofolliculitis barbae, this lay evidence is sufficient to trigger VA's duty to provide the Veteran with a VA examination with regard to this claim.  See McLendon, 20 Vet. App. 79. Accordingly, the Veteran should be afforded a VA examination to determine whether he presently has pseudofolliculitis barbae, and if so, whether his current condition is related to service.

The Board reopened the Veteran's service connection claim because the evidence of record reflects the Veteran's current VA treatment for PTSD, as well as the Veteran's reports of being fearful of hostile military or terrorist activity during his second period of service.  However, the Board finds that while the Veteran's VA recent treatment records reference diagnoses of PTSD, it is unclear whether the Veteran meets the full criteria for a diagnosis of PTSD.  The Board notes that the threshold requirement for service connection for PTSD is evidence of a current diagnosis meeting the criteria of DSM IV.  See 38 C.F.R. § 3.303, 4.125 (2010).

In that regard, a December 2006 VA treatment record reflects the Veteran's initial VA psychiatric evaluation.  The treating VA psychiatrist noted an Axis I diagnosis of PTSD, but specifically stated that the Veteran does not meet the DSM-IV criteria for this diagnosis.  Moreover, September 2007, January 2008, and May 2008 VA treatment records similarly reflect an Axis I diagnosis of PTSD, but again specifically note that the Veteran does not meet the full criteria for such a diagnosis.  Accordingly, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he does indeed meet the full diagnostic criteria for PTSD, and if so, whether such a diagnosis can be linked to his reported in-service stressors, including fear of hostile military or terrorist activity.

Moreover, the Board observes that the Veteran reports serving in Iraq; however, service records show that he actually served in Saudi Arabia.  This raises the question as to the whether the Veteran's claimed stressors are consistent with the circumstances of his service.  Attempts should be made to verify the Veteran's stressors in light of his service in Saudi Arabia.  In this regard, the Veteran should be given an opportunity to submit the necessary information required to determine whether his stressors are consistent with the places, types and circumstances of his service.

With regard to the Veteran's reopened claim of service connection for right ankle disorder, the Board notes that the Veteran's service treatment records from his first period of service include the Veteran's treatment for right foot pain, which was assessed as a contusion verses sprain of his right foot.  Moreover, the Veteran's post-service treatment records reflect a current diagnosis of right ankle arthritis.  Thus, given this evidence of the Veteran's in-service treatment of his right lower extremity and his current diagnosis of a right lower extremity disorder, the evidence of record suggests a potential nexus between the Veteran's current right ankle disorder and service.   As such, the Board finds that VA's duty to provide the Veteran with a VA examination has been triggered.  See McLendon, 20 Vet. App. 79.  Furthermore, the VA examination should also address the Veteran's claimed theory of entitlement, that his right ankle disorder is either related to or aggravated by his service-connected bilateral knee disabilities.

With regard to the Veteran's service connection claim for a left ankle disorder, the Board notes that the Veteran's VA treatment records reflect that his left ankle symptoms have been assessed as possibly related to his compensation for his right ankle disorder.  This opinion is reflected in October 2008 and December 2009 VA podiatry treatment records.  As such, the Board finds that the Veteran's left ankle disorder service connection claim should also be addressed in the VA examination addressing the Veteran's right ankle disorder, as a favorable medical opinion regarding the Veteran's right ankle disorder may also result in service connection for his left ankle disorder.  The VA examination should address the relationship between the Veteran's right and left ankle disorder, as well as the Veteran's claimed theory of entitlement, that his left ankle disorder is caused or aggravated by his service-connected bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA treatment records from December 2009 to the present.  The Veteran should be requested to provide information so that records from Dr. Ward and Dr. Dawn may be obtained concerning his claim on appeal.

2.  The RO should take the necessary steps to confirm whether the Veteran's reported claimed PTSD stressors are consistent with the places, types and circumstances of his service.  In this regard, it should be noted that the Veteran's service records show that he served in Saudi Arabia and he claims that he served in Iraq.

3.  Thereafter, schedule the Veteran for a VA joints examination to determine the current severity of his left and right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:  

(a)  Measure and record the Veteran's range of motion of the left and right knee (flexion and extension) in degrees, and state the point at which any pain is demonstrated.  Also state whether there is any ankylosis of the left and right knee.

(b)  State whether the left and/or the right knee exhibits weakened movement, excess fatigability, or incoordination.  Also, state whether pain could significantly limit functional ability during flare-ups or when the left and/or right knee is used repeatedly over a period of time.  Each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups.  If this is not feasible, the examiner should explain why.

(c)  State whether there is objective evidence of lateral instability or recurrent subluxation of the left and/or right knee.  If there is, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  If objective evidence is not found, please reconcile any reports by the Veteran's concerning any  subjective reports of giving way or instability of the knee.  In other words, please discuss the significance of these reports and state whether any subjective reports are due to something other than lateral instability or subluxation, and explain why.  Also, state whether the Veteran can have instability or subluxation of the knee which would not manifest on objective testing, and if so, the severity of such should be described in terms of slight, moderate or severe.

(d)  The examiner should also discuss the impact of the Veteran's ability to obtain and retain a substantially gainful occupation.  In this regard, the examiner should discuss the type of employment functions that the Veteran would not be able to perform due to his service-connected left and right knee disorder.  The examiner should state the impact the Veteran's service-connected right and left knee disability has on sedentary and manual type of employment.  

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  The Veteran should be scheduled to undergo an appropriate VA examination to address the etiology of any currently-diagnosed bilateral ankle disorders.

The VA examiner should be provided with the Veteran's claims folder to review in conjunction with the examination.  The examiner should review the Veteran's service treatment records, which reflect his treatment for right foot pain in December 1981, his post-service right ankle injury, and his subsequent treatment for bilateral ankle pain.  

After reviewing this evidence, the examiner should opine whether it is at least as likely as not (at least a 50 percent probability or greater) that any currently-diagnosed right or left ankle disorder had its onset in or is otherwise directly related to service.  

The examiner should also opine whether it is at least as likely as not (at least a 50 percent probability or greater) that any diagnosed ankle disorder is caused by the Veteran's service-connected knee disabiities.  

If the examiner finds that the Veteran's service-connected knee disabilities did not cause any current ankle disabilities, the examiner should opine whether it is at least as likely as not ( at least a 50 percent probability or greater) that the service-connected left and/or right knee disability or any other service-connected disability aggravates (i.e., causes a permanent worsening) of any right or left ankle disorder found.  If aggravation is found, the examiner should identify the disability which is due to aggravation.

If the examiner finds that the Veteran's service-connected knee disabilities did not cause any current ankle disabilities, the examiner should opine whether it is at least as likely as not (at least a 50 percent probability or greater) that the opposite ankle aggravates (i.e., causes a permanent worsening) of any ankle disorder found and if so, the impairment caused by such aggravation should be identified.

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medical opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be included.

5.  The Veteran should be scheduled to undergo an appropriate VA examination to assess the current severity of his service-connected colon polyps.  The examiner should be provided with a copy of the Veteran's claims file to review in conjunction with the examination.  After conducting a physical examination of the Veteran, the examiner should specify the predominant disability related to the Veteran's recurrent colon polyps, as well as the specific residuals after his colon polyps resections.  The examiner should identify the severity of each residual found.  The examiner should also offer an opinion regarding the effect of the Veteran's colon polyps on his employability.

6.  The Veteran should be scheduled to undergo an appropriate VA examination to address the potential relationship between his GERD and service.

The VA examiner should be provided with the Veteran's claims folder to review in conjunction with the examination.  The examiner should review the Veteran's service treatment records, which reflect his treatment for gastrointestinal complaints in 1981, 1982, and 1991, and his post-service treatment records reflecting his treatment for GERD.  After reviewing this evidence and considering the Veteran's reports of experiencing gastrointestinal distress during and continually since service, the examiner should opine whether it is at least as likely as not (at least a 50 percent probability or greater) that any currently-diagnosed gastrointestinal disorder had its onset in or is otherwise related to service.  

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medical opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be included.

7.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  

The examiner should be provided with a copy of the claims folder which should be reviewed, including the Veteran's PTSD diagnosis reflected in his VA treatment records and the Veteran's reported PTSD stressors involving hostile forces.  The examiner should be informed whether any claimed stressor has been found not to be consistent with the places, types and circumstances of his service.

The examiner should conduct an examination of the Veteran and state whether the Veteran meets the full DSM-IV criteria to establish a diagnosis of any acquired psychiatric disorder, to include PTSD.  The examiner is then asked to opine whether it is as likely as not that any currently-diagnosed acquired psychiatric disorder, to include PTSD, had its onset in service or is related to the Veteran's reported in-service stressful experiences, including his fear of hostile military or terrorist activity while in service.

A complete rationale should also be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.

8.  Schedule a VA dermatology examination.  The examiner should be asked to give an opinion as to whether the Veteran currently has pseudofolliculitis barbae and if so, whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that such is related to the symptoms he reported having in service.  In this regard, the examiner must obtain a complete history from the Veteran regarding his symptoms of pseudofolliculitis barbae in service and thereafter.  A complete rationale must be provided for all opinions given.  

9.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right ear hearing loss.  All indicated tests, including pure tone thresholds in decibels should be recorded and a Maryland CNC speech discrimination score should be provided.  The examiner should report how the Veteran's hearing loss affects his ability to function.

10.  Then, after reviewing all evidence associated with the Veteran's claims file since the issuance of the supplemental statement of the case in August 2010, re-adjudicate the Veteran's claims.  If the Veteran is not awarded the full benefit sought with respect to any claim, provide him with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 





      CONTINUE ON THE NEXT PAGE

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


